DETAILED ACTION
The communication dated 4/25/2022 has been entered and fully considered.
Claims 1, 8, 15 and 20 has been amended. Claims 1-26 are pending. Claims 15-20 have been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 8/1/2022, with respect to the rejection(s) of claim(s) 1 and 8 under § 102 and § 103 have been fully considered and are persuasive. The Applicant argues that MODIN does not teach the newly amended limitation of stringer preforms having webs of changing angles along their length. The Examiner agrees that MODIN does not teach the newly amended limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “caul plats fabricated and utilized to enforce a uniform pinch angle”; multiple caul plates in claim 8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that MODIN does not teach a process which provide parallel plans along the length of a stringer preform.
 The Examiner respectfully disagrees. MODIN shows the outer surface of the second caul plate (67) has a second plane that is parallel to the first plane along the preform [Fig. 16].

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that: (1) the process without the flanges, the process would not be materially different; and, (2) the aircraft stringer preforms are of a size and flexibility that render them unsuitable for human lifting.  This is not found persuasive because: (1) the process can use a materially different apparatus, such as an apparatus without flanges, and would make caul plates without flanges, making materially different products; and (2) the claims as written state stringer preforms, and not aircraft stringer preforms, and stringer preforms can be lifted by hand.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MODIN (U.S. PGPUB 2012/0258276), in view of HANSEN et al. (U.S. PGPUB 2017/0021575), hereinafter HANSEN.
Regarding claim 1, MODIN teaches: A method for picking and placing a preform (MODIN teaches picking and placing a preform [Abstract; Fig. 16]), the method comprising: placing an inner surface of a first caul plate into contact with a first side of a stringer preform (MODIN teaches an inner surface of a first caul plate (jaws (67)) is in contact with a first side of a preform (58a) [0040; Fig. 16]), such that an outer surface of the first caul plate forms a first plane that is uniform along a length of the stringer preform (MODIN shows the outer surface of the first caul plate (67) forms a first plane uniform along a length of the stringer preform [Fig. 16]), wherein the stringer preform includes a web that changes angle with respect to flanges of the stringer preform along a length of the stringer preform; placing an inner surface of a second caul plate into contact with a second side of the stringer preform (MODIN teaches placing an inner surface of a second caul plate (jaws (67)) into contact with a second side of the preform (58b) [Fig. 16; 0045; 0040]), such that an outer surface of the second caul plate forms a second plane that is parallel to the first plane along said length of the stringer preform (MODIN shows the outer surface of the second caul plate (67) has a second plane that is parallel to the first plane along the preform [Fig. 16]); grasping the caul plates at the first plane and the second plane along said length of the stringer preform (MODIN teaches the components (54, 56, 58, 60) of the charge are held between the jaws (67) of a plurality of clamps (68) [0040]); and lifting the stringer preform together with the caul plates while maintaining the grasp (MODIN shows the caul plates lift the preform and would inherently have maintain a grasp in order to lift the preform [Figs. 14-17]).
MODIN is silent as to: wherein the stringer preform includes a web that changes angle with respect to flanges of the stringer preform along a length of the stringer preform. In the same field of endeavor, preforms, HANSEN teaches the web body may be turned 180 degrees [0034]. HANSEN teaches a small variable angle between the web flange and the web body [0039]. HANSEN also shows that the preform web changes angle with respect to flanges of the preform [Fig. 7], as shown in the Applicant’s drawings in Figure 12. HANSEN teaches the pre-cured body may still have a degree of flexibility so that the angle between the web foot flange and the shear web may be varied or twisted in the longitudinal direction [0047]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MODIN, by having a preform that web changes angle with respect to the flanges, as suggested by HANSEN, in order to accommodate the shape of the aerodynamic shell [0047].
Regarding claim 2, MODIN teaches: placing the stringer preform and the caul plates at a new location (MODIN teaches a magnetic transfer bar (70) may be attached to the clamps (68) in order to hold and stabilize the clamped charge (62) white it is being transferred to the forming tool (72) shown in Figs. 11-20 [0049]. It would be inherent that the transfer bar places the preform and the caul plates (67) at a new location [0049]). 
Regarding claim 3, MODIN teaches: grasping the caul plates is performed via multiple end effectors disposed along a length of the stringer preform (MODIN teaches the components (54, 56, 58, 60) of the charge are held between the jaws (67) of a plurality of clamps (68) [0040]. MODIN teaches a transfer bar (70) that has the clamps attached (68) and are disposed along a length of the preform [Fig. 11]).
Regarding claim 4, MODIN teaches: hardening the stringer preform while the caul plates enforce a shape onto the stringer preform (MODIN teaches the method comprises forming a flange portion which the first web portion is clamped in the tool, and curing the formed charge [0009], which would implicitly still be in the caul plates (67) when curing [claim 8].).
Regarding claim 5, MODIN teaches: removing the caul plates after hardening of the stringer preform into a composite part (MODIN teaches removing the cured stringer from the forming tool following the curing [claim 24; 0007]).
Regarding claim 24, MODIN teaches: grasping the caul plates comprises extending an end effector into position such that individual fingers of the end effector bridge a distance between the outer surfaces of the caul plates, and drawing the fingers together (MODIN teaches the positions of the clamps (68) on the charge (62) determine the blade height of the stringer (30) and are by the amount of extension of plungers (52) which engage at least one of the jaws (67) of the clamps (68) [0040]).
Regarding claim 25, MODIN teaches: grasping the caul plates is performed at a uniform pinch angle and thickness (MODIN shows the jaws (67) are at a uniform pinch angle and thickness [Fig. 15]).
Claim(s) 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over MODIN (U.S. PGPUB 2012/0258276), and HANSEN et al. (U.S. PGPUB 2017/0021575), hereinafter HANSEN, as applied to claim 1 above, and further in view of Duclos et al. (U.S. PGPUB 2017/0050393), hereinafter DUCLOS.
Regarding claim 6, MODIN and HANSEN teach all of the limitations as stated above, but are silent as to: maintaining a shape of the stringer preform via the caul plates while lifting the stringer preform. In the same field of endeavor, preforms, DUCLOS teaches the preform maintains shape while being lifted by the tooling system (12) [Fig. 13; 0068].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MODIN and HANSEN, by maintaining the shape of the preform while being lifted, as suggested by DUCLOS, in order for the preform maintain the shape and remain on the tool [0068].
Regarding claim 26, DUCLOS teaches: the caul plates exhibit a non-uniform thickness (DUCLOS shows the tool (which Examiner is interpreting as caul plate) having a non-uniform thickness [Fig. 13]).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MODIN (U.S. PGPUB 2012/0258276), and HANSEN et al. (U.S. PGPUB 2017/0021575), hereinafter HANSEN, as applied to claim 1 above, and further in view of Ucan et al. (“Production technologies for lightweight structures made from fibre-metal laminates in aircraft fuselages”, provided in the IDS of 2/13/2020), hereinafter UCAN.
Regarding claim 6, MODIN and HANSEN teach all of the limitations as stated above, but are silent as to: maintaining a shape of the stringer preform via the caul plates while lifting the stringer preform. In the same field of endeavor, preforms, UCAN teaches end effectors for depositing preforms while maintain the  shape while lifted [Fig. 4]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MODIN and HANSEN, by maintaining the shape of the preform while being lifted, as suggested by UCAN, in order to allow contours, which are necessary to deposit the layers precisely within the tooling [pg. 481].
Regarding claim 7, UCAN teaches: placing the stringer preform onto a wing panel preform (UCAN shows the stringer preforms are on a panel preform [Fig. 7]); and hardening the stringer preform into a composite part (UCAN teaches the panels, consisting of aluminum foil, glass-fibre prepreg, adhesive film, doubles and stringers, are made and cured automatically in a single process step [Fig. 1; pg. 480].).
Regarding claim 22, UCAN teaches: applying adapters to the stringer preform to facilitating picking and placement of the stringer preform (UCAN teaches end effectors to facilitate picking and placement of the stringer preform [Figs. 4, 7; pgs. 480-481]).
Regarding claim 23, UCAN teaches: lifting the stringer preform is performed via a Pick and Place (PNP) machine (UCAN teaches lifting the preforms with pick and place [pg. 480-481]).
Claims 8, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brizon et al. (EP 2886311 A1, provided in the IDS of 7/8/2021), hereinafter BRIZON, in view of HANSEN et al. (U.S. PGPUB 2017/0021575), hereinafter HANSEN.
Regarding claim 8, BRIZON teaches: A method for fabricating caul plates for a preform (BRIZON teaches a three-dimensional shape-retentive curing caul [0001]), the method comprising: laying up additional layers of fiber reinforced material (24) atop a stringer preform (BRIZON teaches a reinforcement sheet (24) on top of resin layers (22) and several additional layers (26) on top of the reinforcement layer (24) [0016-0017]) that follow a shape of the stringer preform (BRIZON shows the shape of the caul (24) follows the shape of the resin layers (22) [Fig. 5; 0016]), wherein the stringer preform includes a web that changes angle with respect to flanges of the stringer preform along a length of the stringer preform; hardening at least a portion of the additional layers into a first caul plate having an inner surface that is complementary to a first side of the stringer preform defined by a first flange and a web of the stringer preform (BRIZON shows the caul plate (10) having an inner surface that is complementary to a first side of the stringer preform (44a-44b) [0019; Fig. 7]), the first caul plate further having an outer surface (BRIZON shows the caul plate (10) has an outer surface [Fig. 7]); and machining the outer surface of the first caul plate to form a first plane that is uniform along a length of the stringer preform (BRIZON teaches once the fibrous reinforced material of the caul plate may be trimmed to final perimetrical dimensions and conforming the caul (10) to the cross-sectional profile of the model (20) [0017]. BRIZON shows a plane of the caul plate (10) is uniform along the top length of the preform (44a-44b) [0017; Fig. 7], so it would be obvious that one of ordinary skill in the art would could trim the caul plate to a be uniform along the length of the preform in order for the caul to conform to the contours and cross-sectional profiles of any model shape [0017].).
BRIZON is silent as to: wherein the stringer preform includes a web that changes angle with respect to flanges of the stringer preform along a length of the stringer preform. In the same field of endeavor, preforms, HANSEN teaches the web body may be turned 180 degrees [0034]. HANSEN teaches a small variable angle between the web flange and the web body [0039]. HANSEN also shows that the preform web changes angle with respect to flanges of the preform [Fig. 7], as shown in the Applicant’s drawings in Figure 12. HANSEN teaches the pre-cured body may still have a degree of flexibility so that the angle between the web foot flange and the shear web may be varied or twisted in the longitudinal direction [0047]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BRIZON, by having a preform that web changes angle with respect to the flanges, as suggested by HANSEN, in order to accommodate the shape of the aerodynamic shell [0047].
Regarding claim 10, BRIZON teaches: machining the outer surface comprises trimming the outer surface (BRIZON teaches once the fibrous reinforced material of the caul plate may be trimmed to final perimetrical dimensions and conforming the caul (10) to the cross-sectional profile of the model (20) [0017], which would implicitly be an outer surface [Fig. 7]).
Regarding claim 12, BRIZON teaches: the additional layers are separated from the stringer preform by at least one release layer (BRIZON teaches the caul plate 910) may each be separated from the component (40) for reuse [0020], indicating that there would implicitly be a release layer for releasing the caul from the component (40)).
Regarding claim 13, BRIZON teaches: machining the outer surface results in the caul plate having a varying thickness (BRIZON teaches once the fibrous reinforced material of the caul plate may be trimmed to final perimetrical dimensions and conforming the caul (10) to the cross-sectional profile of the model (20) [0017], which would be obvious to one of ordinary skill in the art to have a varying thickness depending on the perimetrical dimensions of the component, in order for the caul to conform to the contours and cross-sectional profiles of any model shape [0017].).
Regarding claim 14, BRIZON teaches: placing the caul plate onto a stringer preform (BRIZON shows the caul plate (10) plated on the stringer preform (44a/44b) [Fig. 7]); and hardening the stringer preform into a composite part (BRIZON teaches the caul (10) is in use during co-curing of an integrated composite component (40) [0019]).
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brizon et al. (EP 2886311 A1, provided in the IDS of 7/8/2021), hereinafter BRIZON, and HANSEN et al. (U.S. PGPUB 2017/0021575), hereinafter HANSEN, as applied to claim 8 above, and further in view of Dublinski et al. (U.S. 5,286,438), hereinafter DUBLINSKI.
Regarding claim 9, BRIZON and HANSEN teach all of the limitations as stated above, but are silent as to: hardening at least a portion of the additional layers into a second caul plate having an inner surface that is complementary to a second side of the stringer preform defined by a second flange and the web of the stringer preform, the second caul plate further having an outer surface; and machining the outer surface of the second caul plate to form a second plane that is parallel with the outer surface of the first caul plate along a length of the stringer preform.
In the same field of endeavor, panels, DUBLINSKI teaches two laid-up conformable cauls, which will form opposite sides of central panel and be positioned against the opposite sides of bulkhead (12) (which Examiner is interpreting as stringers) [Col. 7, lines 1-7]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BRIZON and HANSEN, by having two conformable caul plates, as suggested by DUBLINSKI, in order to reduce time and reduce expense during the molding process [Col. 2, lines 40-45].
Regarding claim 12, BRIZON teaches all of the limitations as stated above. 
In the alternative, in the same field of endeavor, DUBLINSKI teaches a layer of separator release film is placed between the conformable cauls and the panel [Col. 5, lines 5-10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BRIZON and HANSEN, by having two conformable caul plates, as suggested by DUBLINSKI, in order to reduce time and reduce expense during the molding process [Col. 2, lines 40-45] and separate each of the components [Col. 5, lines 11-14].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brizon et al. (EP 2886311 A1, provided in the IDS of 7/8/2021), hereinafter BRIZON, and HANSEN et al. (U.S. PGPUB 2017/0021575), hereinafter HANSEN, as applied to claim 8 above, and further in view of Wang et al. (U.S. 6,290,895), hereinafter WANG.
Regarding claim 11, BRIZON and HANSEN teach all of the limitations as stated above, but are silent as to: the additional layers comprise between six and twenty-four plies of fiber reinforced material.
In the same field of endeavor, caul plates, WANG teaches eight plies are used for the caul (24) [Fig. 6]. WANG teaches each of the plies (1-8) includes a suitable structural fiber (14) in a suitable resin matrix (16) [Col. 5, lines 40-48]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BRIZON and HANSEN, by having eight plies in the caul, as suggested by WANG, in order to predetermine bending flexibility [Col. 6, lines 13-14].
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MODIN (U.S. PGPUB 2012/0258276), and HANSEN et al. (U.S. PGPUB 2017/0021575), hereinafter HANSEN, as applied to claim 1 above, and further in view of Brizon et al. (EP 2886311 A1, provided in the IDS of 7/8/2021), hereinafter BRIZON.
Regarding claim 21, MODIN and HANSEN teach all of the limitations as stated above, but are silent as to: laying up the caul plates as additional layers atop the stringer preform. In the same field of endeavor, preforms, BRIZON teaches a caul (10) is used during co-curing of an integrated composite component (40) formed of a panel (42) of fiber-reinforced plies [0019]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MODIN and HANSEN, by having a caul plate as an additional layer atop the preform, as suggested by BRIZON, in order to manufacture integrated composite components [0001].
Claim 1-5 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MODIN (U.S. PGPUB 2012/0258276), in view of Kibe et al. (JP 2009191092A), hereinafter KIBE.
Regarding claim 1, MODIN teaches: A method for picking and placing a preform (MODIN teaches picking and placing a preform [Abstract; Fig. 16]), the method comprising: placing an inner surface of a first caul plate into contact with a first side of a stringer preform (MODIN teaches an inner surface of a first caul plate (jaws (67)) is in contact with a first side of a preform (58a) [0040; Fig. 16]), such that an outer surface of the first caul plate forms a first plane that is uniform along a length of the stringer preform (MODIN shows the outer surface of the first caul plate (67) forms a first plane uniform along a length of the stringer preform [Fig. 16]), wherein the stringer preform includes a web that changes angle with respect to flanges of the stringer preform along a length of the stringer preform; placing an inner surface of a second caul plate into contact with a second side of the stringer preform (MODIN teaches placing an inner surface of a second caul plate (jaws (67)) into contact with a second side of the preform (58b) [Fig. 16; 0045; 0040]), such that an outer surface of the second caul plate forms a second plane that is parallel to the first plane along said length of the stringer preform (MODIN shows the outer surface of the second caul plate (67) has a second plane that is parallel to the first plane along the preform [Fig. 16]); grasping the caul plates at the first plane and the second plane along said length of the stringer preform (MODIN teaches the components (54, 56, 58, 60) of the charge are held between the jaws (67) of a plurality of clamps (68) [0040]); and lifting the stringer preform together with the caul plates while maintaining the grasp (MODIN shows the caul plates lift the preform and would inherently have maintain a grasp in order to lift the preform [Figs. 14-17]).
MODIN is silent as to: wherein the stringer preform includes a web that changes angle with respect to flanges of the stringer preform along a length of the stringer preform. In the same field of endeavor, preforms, KIBE teaches the preform is composed of  web portion (2) and flange portions (3, 4) extending in opposite directions on both sides of the web portion (2) and extending in the longitudinal direction. It is shaped into a curved and extending shape [0033]. KIBE teaches the shape is referred to as a z-shaped cross-sectional shape and includes bending angle of the flange portions 93, 4) from the web portion (2) is other than 90 degrees [0033].  This is a concept that includes those in which the bending angles of the flange portions (3, 4) with respect to the portion (2) are different from each other [0033; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MODIN, by having a preform that web changes angle with respect to the flanges, as suggested by KIBE, in order to easily and reliably shaped into a predetermined shape without wrinkles [0007].
Regarding claim 2, MODIN teaches: placing the stringer preform and the caul plates at a new location (MODIN teaches a magnetic transfer bar (70) may be attached to the clamps (68) in order to hold and stabilize the clamped charge (62) white it is being transferred to the forming tool (72) shown in Figs. 11-20 [0049]. It would be inherent that the transfer bar places the preform and the caul plates (67) at a new location [0049]). 
Regarding claim 3, MODIN teaches: grasping the caul plates is performed via multiple end effectors disposed along a length of the stringer preform (MODIN teaches the components (54, 56, 58, 60) of the charge are held between the jaws (67) of a plurality of clamps (68) [0040]. MODIN teaches a transfer bar (70) that has the clamps attached (68) and are disposed along a length of the preform [Fig. 11]).
Regarding claim 4, MODIN teaches: hardening the stringer preform while the caul plates enforce a shape onto the stringer preform (MODIN teaches the method comprises forming a flange portion which the first web portion is clamped in the tool, and curing the formed charge [0009], which would implicitly still be in the caul plates (67) when curing [claim 8].).
Regarding claim 5, MODIN teaches: removing the caul plates after hardening of the stringer preform into a composite part (MODIN teaches removing the cured stringer from the forming tool following the curing [claim 24; 0007]).
Regarding claim 24, MODIN teaches: grasping the caul plates comprises extending an end effector into position such that individual fingers of the end effector bridge a distance between the outer surfaces of the caul plates, and drawing the fingers together (MODIN teaches the positions of the clamps (68) on the charge (62) determine the blade height of the stringer (30) and are by the amount of extension of plungers (52) which engage at least one of the jaws (67) of the clamps (68) [0040]).
Regarding claim 25, MODIN teaches: grasping the caul plates is performed at a uniform pinch angle and thickness (MODIN shows the jaws (67) are at a uniform pinch angle and thickness [Fig. 15]).
Claim(s) 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over MODIN (U.S. PGPUB 2012/0258276), and Kibe et al. (JP 2009191092A), hereinafter KIBE, as applied to claim 1 above, and further in view of Duclos et al. (U.S. PGPUB 2017/0050393), hereinafter DUCLOS.
Regarding claim 6, MODIN and KIBE teach all of the limitations as stated above, but are silent as to: maintaining a shape of the stringer preform via the caul plates while lifting the stringer preform. In the same field of endeavor, preforms, DUCLOS teaches the preform maintains shape while being lifted by the tooling system (12) [Fig. 13; 0068].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MODIN and KIBE, by maintaining the shape of the preform while being lifted, as suggested by DUCLOS, in order for the preform maintain the shape and remain on the tool [0068].
Regarding claim 26, DUCLOS teaches: the caul plates exhibit a non-uniform thickness (DUCLOS shows the tool (which Examiner is interpreting as caul plate) having a non-uniform thickness [Fig. 13]).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MODIN (U.S. PGPUB 2012/0258276), and Kibe et al. (JP 2009191092A), hereinafter KIBE, as applied to claim 1 above, and further in view of Ucan et al. (“Production technologies for lightweight structures made from fibre-metal laminates in aircraft fuselages”, provided in the IDS of 2/13/2020), hereinafter UCAN.
Regarding claim 6, MODIN and KIBE teach all of the limitations as stated above, but are silent as to: maintaining a shape of the stringer preform via the caul plates while lifting the stringer preform. In the same field of endeavor, preforms, UCAN teaches end effectors for depositing preforms while maintain the  shape while lifted [Fig. 4]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MODIN and KIBE, by maintaining the shape of the preform while being lifted, as suggested by UCAN, in order to allow contours, which are necessary to deposit the layers precisely within the tooling [pg. 481].
Regarding claim 7, UCAN teaches: placing the stringer preform onto a wing panel preform (UCAN shows the stringer preforms are on a panel preform [Fig. 7]); and hardening the stringer preform into a composite part (UCAN teaches the panels, consisting of aluminum foil, glass-fibre prepreg, adhesive film, doubles and stringers, are made and cured automatically in a single process step [Fig. 1; pg. 480].).
Regarding claim 22, UCAN teaches: applying adapters to the stringer preform to facilitating picking and placement of the stringer preform (UCAN teaches end effectors to facilitate picking and placement of the stringer preform [Figs. 4, 7; pgs. 480-481]).
Regarding claim 23, UCAN teaches: lifting the stringer preform is performed via a Pick and Place (PNP) machine (UCAN teaches lifting the preforms with pick and place [pg. 480-481]).
Claims 8, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brizon et al. (EP 2886311 A1, provided in the IDS of 7/8/2021), hereinafter BRIZON, in view of Kibe et al. (JP 2009191092A), hereinafter KIBE.
Regarding claim 8, BRIZON teaches: A method for fabricating caul plates for a preform (BRIZON teaches a three-dimensional shape-retentive curing caul [0001]), the method comprising: laying up additional layers of fiber reinforced material (24) atop a stringer preform (BRIZON teaches a reinforcement sheet (24) on top of resin layers (22) and several additional layers (26) on top of the reinforcement layer (24) [0016-0017]) that follow a shape of the stringer preform (BRIZON shows the shape of the caul (24) follows the shape of the resin layers (22) [Fig. 5; 0016]), wherein the stringer preform includes a web that changes angle with respect to flanges of the stringer preform along a length of the stringer preform; hardening at least a portion of the additional layers into a first caul plate having an inner surface that is complementary to a first side of the stringer preform defined by a first flange and a web of the stringer preform (BRIZON shows the caul plate (10) having an inner surface that is complementary to a first side of the stringer preform (44a-44b) [0019; Fig. 7]), the first caul plate further having an outer surface (BRIZON shows the caul plate (10) has an outer surface [Fig. 7]); and machining the outer surface of the first caul plate to form a first plane that is uniform along a length of the stringer preform (BRIZON teaches once the fibrous reinforced material of the caul plate may be trimmed to final perimetrical dimensions and conforming the caul (10) to the cross-sectional profile of the model (20) [0017]. BRIZON shows a plane of the caul plate (10) is uniform along the top length of the preform (44a-44b) [0017; Fig. 7], so it would be obvious that one of ordinary skill in the art would could trim the caul plate to a be uniform along the length of the preform in order for the caul to conform to the contours and cross-sectional profiles of any model shape [0017].).
BRIZON is silent as to: wherein the stringer preform includes a web that changes angle with respect to flanges of the stringer preform along a length of the stringer preform. In the same field of endeavor, preforms, KIBE teaches the preform is composed of  web portion (2) and flange portions (3, 4) extending in opposite directions on both sides of the web portion (2) and extending in the longitudinal direction. It is shaped into a curved and extending shape [0033]. KIBE teaches the shape is referred to as a z-shaped cross-sectional shape and includes bending angle of the flange portions 93, 4) from the web portion (2) is other than 90 degrees [0033].  This is a concept that includes those in which the bending angles of the flange portions (3, 4) with respect to the portion (2) are different from each other [0033; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BRIZON, by having a preform that web changes angle with respect to the flanges, as suggested by KIBE, in order to easily and reliably shaped into a predetermined shape without wrinkles [0007].
Regarding claim 10, BRIZON teaches: machining the outer surface comprises trimming the outer surface (BRIZON teaches once the fibrous reinforced material of the caul plate may be trimmed to final perimetrical dimensions and conforming the caul (10) to the cross-sectional profile of the model (20) [0017], which would implicitly be an outer surface [Fig. 7]).
Regarding claim 12, BRIZON teaches: the additional layers are separated from the stringer preform by at least one release layer (BRIZON teaches the caul plate 910) may each be separated from the component (40) for reuse [0020], indicating that there would implicitly be a release layer for releasing the caul from the component (40)).
Regarding claim 13, BRIZON teaches: machining the outer surface results in the caul plate having a varying thickness (BRIZON teaches once the fibrous reinforced material of the caul plate may be trimmed to final perimetrical dimensions and conforming the caul (10) to the cross-sectional profile of the model (20) [0017], which would be obvious to one of ordinary skill in the art to have a varying thickness depending on the perimetrical dimensions of the component, in order for the caul to conform to the contours and cross-sectional profiles of any model shape [0017].).
Regarding claim 14, BRIZON teaches: placing the caul plate onto a stringer preform (BRIZON shows the caul plate (10) plated on the stringer preform (44a/44b) [Fig. 7]); and hardening the stringer preform into a composite part (BRIZON teaches the caul (10) is in use during co-curing of an integrated composite component (40) [0019]).
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brizon et al. (EP 2886311 A1, provided in the IDS of 7/8/2021), hereinafter BRIZON, and Kibe et al. (JP 2009191092A), hereinafter KIBE, as applied to claim 8 above, and further in view of Dublinski et al. (U.S. 5,286,438), hereinafter DUBLINSKI.
Regarding claim 9, BRIZON and KIBE teach all of the limitations as stated above, but are silent as to: hardening at least a portion of the additional layers into a second caul plate having an inner surface that is complementary to a second side of the stringer preform defined by a second flange and the web of the stringer preform, the second caul plate further having an outer surface; and machining the outer surface of the second caul plate to form a second plane that is parallel with the outer surface of the first caul plate along a length of the stringer preform.
In the same field of endeavor, panels, DUBLINSKI teaches two laid-up conformable cauls, which will form opposite sides of central panel and be positioned against the opposite sides of bulkhead (12) (which Examiner is interpreting as stringers) [Col. 7, lines 1-7]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BRIZON and KIBE, by having two conformable caul plates, as suggested by DUBLINSKI, in order to reduce time and reduce expense during the molding process [Col. 2, lines 40-45].
Regarding claim 12, BRIZON teaches all of the limitations as stated above. 
In the alternative, in the same field of endeavor, DUBLINSKI teaches a layer of separator release film is placed between the conformable cauls and the panel [Col. 5, lines 5-10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BRIZON and KIBE, by having two conformable caul plates, as suggested by DUBLINSKI, in order to reduce time and reduce expense during the molding process [Col. 2, lines 40-45] and separate each of the components [Col. 5, lines 11-14].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brizon et al. (EP 2886311 A1, provided in the IDS of 7/8/2021), hereinafter BRIZON, and Kibe et al. (JP 2009191092A), hereinafter KIBE, as applied to claim 8 above, and further in view of Wang et al. (U.S. 6,290,895), hereinafter WANG.
Regarding claim 11, BRIZON and KIBE teach all of the limitations as stated above, but are silent as to: the additional layers comprise between six and twenty-four plies of fiber reinforced material.
In the same field of endeavor, caul plates, WANG teaches eight plies are used for the caul (24) [Fig. 6]. WANG teaches each of the plies (1-8) includes a suitable structural fiber (14) in a suitable resin matrix (16) [Col. 5, lines 40-48]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BRIZON and KIBE, by having eight plies in the caul, as suggested by WANG, in order to predetermine bending flexibility [Col. 6, lines 13-14].
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MODIN (U.S. PGPUB 2012/0258276), and Kibe et al. (JP 2009191092A), hereinafter KIBE, as applied to claim 1 above, and further in view of Brizon et al. (EP 2886311 A1, provided in the IDS of 7/8/2021), hereinafter BRIZON.
Regarding claim 21, MODIN and KIBE teach all of the limitations as stated above, but are silent as to: laying up the caul plates as additional layers atop the stringer preform. In the same field of endeavor, preforms, BRIZON teaches a caul (10) is used during co-curing of an integrated composite component (40) formed of a panel (42) of fiber-reinforced plies [0019]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MODIN and KIBE, by having a caul plate as an additional layer atop the preform, as suggested by BRIZON, in order to manufacture integrated composite components [0001].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

 /JACOB T MINSKEY/Primary Examiner, Art Unit 1748